DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with T. David Bomzer (Applicant’s Attorney) on 2022 April 29.
Replace the claims 1-8 and 19 in their entirety with the following:
1-7.	(Cancelled)  
8.	An evaporator assembly including: 
a header that defines an outlet port; 
an evaporator body that defines an evaporator passage in fluid communication with the outlet port; and 
a swirl generator, comprising:
a swirl generator body that extends along a body-center axis between opposing inlet and outlet ends, the swirl generator body including a fluid inlet at the inlet end, 
wherein the swirl generator body includes an outer surface that, at that the outlet end, defines an outlet region that includes a curved outer boundary that forms a convex curve that extends radially inward from an outer diameter surface of the body to an outer axial surface of the body; 
a center passage formed within the swirl generator body that extends from the inlet towards the outlet along the body-center axis; and 
a swirl passage formed at the outlet end of the swirl generator body so as to face the evaporator body, 
the swirl passage extending between the center passage and the curved outer boundary along a swirl passage axis such that a fluid entering the center passage from the inlet end exits the swirl generator body at the curved outer boundary, wherein the swirl passage axis forms an acute angle with the body-center axis.
19.	A method of utilizing the evaporator assembly of claim 8, the method comprising:
directing the fluid into the center passage of the swirl generator from the outlet port of the header;
directing the fluid into the swirl passage defined by the swirl generator; 
directing the fluid into the evaporator passage of the evaporator body from the swirl passage; and
forming a swirling fluid stream from the swirl passage, in which the fluid moves towards the sidewall of the evaporator passage and moves downstream along the evaporator passage.

Allowable Subject Matter
Claims 8-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763